DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of “determining a first downlink timing reference and a second timing reference associated with the downlink transmissions; … determining a second downlink transmission opportunity based on whether data was transmitted in the first downlink transmission opportunity and a second rule associated to the plurality of rules, wherein the second rule comprises a comparison of the first downlink timing reference and the second timing reference.” in addition to other limitations of claim 1. 

Regarding claim 11, Prior art fails to teach the combination of “determine a first downlink timing reference and a second timing reference associated with the downlink transmissions; … determining a second downlink transmission opportunity based on whether data was transmitted in the first downlink transmission opportunity and a second rule associated to the plurality of rules, 

Claims 2-10, 12-20 are allowed as being dependent on claim 1 or 11. 
	The Closest prior art teaches Khosrsvirad (US 2019/0173623) teaches determining a second downlink transmission opportunity based on whether data was transmitted in the first downlink transmission opportunity in para 0063, para 0067, however it doesn’t teach determining a second downlink transmission opportunity based on whether data was transmitted in the first downlink transmission opportunity and a second rule associated to the plurality of rules, wherein the second rule comprises a comparison of the first downlink timing reference and the second timing reference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416